 

 
 
   

AO 440 Rev. 06/12)--Sommoné:

VALENTINO DIXON

  

 

   

 

 

 

 

Plaintiff(s) wee
v. ; 19-cv-01678
CITY OF BUFFALO et al. Dd. |
5 .
oO
) ae bag g8 8 | fg
vag Ec 3 : RB
Defendant(s) ) oes 23s 2 By ls
on é S27 > <
> ® x
_SUMMONSINACIVD 223 ag a 8
: HRS Pog af fain [8
To: (Defendant’s name and address) Caunty of Erie E lW & > ma ”
Edward A. Rath County Office Builc ‘ Of S73] 8
95 Franklin Street 3 Or > g StH
Buffalo, New York 14202 w Qs i &
0 .
> : s oO
2;
a z
A lawsuit has been filed against you. < u 4
zo
Wi FE
Within 21 days after service of this summons on you (not cc -§ & —or60 days if you
are the United States or a United States agency, or an officer or emp. E&  edin Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to thi 8 under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be ifs attormey,

whose name and address are:
Nick Brustin
. NEUFELD SCHECK & BRUSTIN LLP
99 Hudston Street, 8th Floor
New York, NY 10013

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

    

Annee

CLERK OF COURT

Wau hoes putith

Signature of Clerk or owes:

Date: 12/23/2019

 

 
Case 1:19-cv-01678-WMS Document5 Filed 01/02/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 19-cv-01678

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P.4 () _

This summons for (name of individual and title, ifany) | County of Erie

 

was received by me on (date) December 23, 2019

 

(1 I personally served the summons on the individual at (place;

 

on (date} 3 or

 

C1 [ left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

oy served the summons on (name of individual) Amy McCabe - Assistant County Attorney , who is

 

designated by law to accept service of process on behalf of (name of organization} | County of Erie

 

on (date) December 27,2019 ;o0r

 

1 T returned the summons unexecuted because :or

 

(A Other specify):

My fees are $ for travel and $ for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.

Date: December 27, 2019 é CL

Sarver's signature
Michael selves - Process Server

Printed name and title

 

 

350 Main Street - Suite 2150
Buffalo, NY 14202

 

Server's address

Additional information regarding attempted service, etc:

Service made at 1:39pm on 12/27/19 at Edward A Rath County Office Building, 16th Floor Legal Department

 

oe

 

 
